227 Ga. 547 (1971)
181 S.E.2d 865
LUNSFORD
v.
FULTON COUNTY et al.
26353.
Supreme Court of Georgia.
Submitted March 9, 1971.
Decided May 6, 1971.
*548 Poole, Pearce & Cooper, William F. Lozier, for appellant.
William C. Holden, Harold Sheats, Paul H. Anderson, Robert G. Young, for appellees.
HAWES, Justice.
This is a suit brought by Lunsford against Fulton County, Q. S. King Co., Inc., Mrs. Mittie Cate King and King-Williams Land Co., Inc., in which the plaintiff sought a temporary and permanent injunction against Fulton County restraining it from interfering with plaintiff's possession of a described tract of land and in which he sought a judgment for damages against the other named defendants for breach of warranty. On August 8, 1970, a Judge of the Superior Court of Fulton County rendered a judgment denying to the plaintiff injunctive relief against Fulton County, thus leaving pending the suit for damages against the other defendants. Thereafter, on September 1, 1970, plaintiff sought to amend his complaint with respect to his claim against Fulton County. The county filed a motion to strike the amendment, the grounds of which were, substantially, that the same failed to state a claim upon which relief could be granted against Fulton County, which motion the trial judge granted on October 30, 1970. The plaintiff appealed. No certificate of immediate review was filed. The order appealed from is not one granting or refusing an application for interlocutory or final injunction. Since the case is still pending in the trial court the appeal is premature and must be dismissed.
Appeal dismissed. All the Justices concur.